Citation Nr: 1535682	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a June 2011 rating decision, the RO denied service connection for obstructive sleep apnea; and in an August 2012 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned a non-compensable evaluation.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issues of service connection for obstructive sleep apnea and an initial compensable evaluation for bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of service connection for obstructive sleep apnea and an initial compensable evaluation for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In an August 2015 correspondence, the Veteran indicated that he wished to withdraw the issues currently on appeal as he was satisfied with his current 100 percent evaluation.  Because the Veteran has clearly indicated his wish to withdraw the issues of service connection for obstructive sleep apnea and an initial compensable evaluation for bilateral hearing loss disability, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.


ORDER

The claim as to service connection for obstructive sleep apnea is dismissed.

The claim as to an initial compensable evaluation for bilateral hearing loss disability is dismissed.  





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


